DETAILED ACTION
Claims 52 – 71 are currently pending.
Claims 1 – 51 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 – 13 of applicant’s response, filed 9/14/2020, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive in light of all the rejected claims having been cancelled.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references that apply to the newly added claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 – 71 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2006/0294294) in view of Tanabe (US 2006/0294294).


As per claims 52, 62 and 63:

Walker does not specifically describe extracting, from a request, transfer mode information that identifies a manner of the transfer.
However Tanabe teaches extracting transfer mode information that identifies the manner of the transfer (Tanabe: Paragraph [0042] and [0056], posted and non-posted commands to identify which type of transfer) in order to ensure the correct transfer mode needed depending on efficiency and completeness required by the data transfer (Tanabe: Paragraph [0056]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Walker to implement the extracting transfer mode information that identifies the manner of the transfer as taught by Tanabe in order to ensure the correct transfer mode needed depending on efficiency and completeness required by the data transfer (Tanabe: Paragraph [0056]).

As per claims 53 and 64:

However Tanabe teaches the outputting, when the manner of the transfer is a non-posted transfer, the response signal to the transfer initiating device upon the completion of the transfer (Tanabe: Paragraph [0010] the transfer is completed then signal sent to initiating device) in order to ensure that the data transfer is completed before any new data transfer is started (Tanabe: paragraph [0010]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Walker to implement the outputting, when the manner of the transfer is a non-posted transfer, the response signal to the transfer initiating device upon the completion of the transfer as taught by Tanabe in order to ensure that the data transfer is completed before any new data transfer is started (Tanabe: Paragraph [0010]).
As per claims 54 and 65:
Taking claim 54 as exemplary: Walker does not specifically disclose that the one of the slave devices is configured to: output, when the manner of the transfer is a posted transfer, the response signal to the one of the master devices when the one of the slave devices receives the request.
However Tanabe teaches the outputting, when the manner of the transfer is a posted transfer, the response signal to the transfer initiating device when the one of the slave devices receives the request (Tanabe: Paragraph [0009], receiving a handshake response before the actual completion of transfer) in order to improve data transfer efficiency (Tanabe: paragraph [0009]).
It would have been obvious to one of ordinary skill in the art at the time of filing for Walker to implement the outputting, when the manner of the transfer is a posted transfer, the response signal to 
As per claims 55 and 66:
Taking claim 55 as exemplary: Walker discloses the one of the slave devices is configured to: extract, from the request, an address in the accessible device (Walker: Paragraph [0026]).
As per claims 56 and 67:
Taking claim 56 as exemplary: Walker discloses the address identifies a location, in the accessible device, for the data (Walker: Paragraph [0026]).
As per claims 57 and 68:
Taking claim 57 as exemplary: Walker discloses the one of the slave devices is configured to supply, to the accessible device, the address (Walker: Paragraph [0026]).
As per claims 58 and 69:
Taking claim 58 as exemplary: Walker discloses the one of the slave devices is electrically connected between the interconnect unit and the accessible device (Walker: Paragraph [0026], Figure 3).
As per claims 59 and 70:
Taking claim 59 as exemplary: Walker discloses the accessible device is electrically connected to only the one of the slave devices (Walker: Paragraph [0026] figure 3).
As per claim 60 and 71:
Taking claim 60 as exemplary: Walker discloses the one of the slave devices is configured to control, when the one of the slave devices receives the request from the interconnect unit, the accessible device in a manner that commences the transfer (Walker: Paragraph [0026] – [0028] the controller receives the request and then controls the data transfer with the memory module 100).

As per claims 61:
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181